Exhibit 10.1.8
 
MODIFICATION OF AGREEMENT
(FOURTH MODIFICATION)


WHEREAS, OxySure Systems, Inc. (“OxySure”) and Julian T. Ross (“Ross”) (OxySure
and Ross jointly, the “Parties”) entered into that certain Employment Agreement
(“Agreement”) dated January 15, 2009, as amended, for the second time on June
23, 2009, and as further amended for the third time on January 15, 2010; and


WHEREAS, The Parties have agreed that it is in their best interests to modify
the terms of the Agreement.


NOW, WHEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE SUFFICIENCY OF WHICH IS
HEREBY ACKNOWLEDGED, THE PARTIES AGREE AS FOLLOWS:


Section 3 – “TERM” of the as amended Agreement shall be modified, and shall read
as follows:


The employment of the Executive by the Company pursuant to the provisions of
this Agreement shall commence on the Effective Date and end on the One Thousand
Four Hundred Fortieth (1,440th) day thereafter, unless sooner terminated as
hereinafter provided.


All other provisions of the Agreement shall remain unchanged.


Agreed to and accepted:
 

By:
/s/ Don Reed  
    By:
 /s/ Vicki Jones   
 
Mr. Don Reed, Director
   
Ms. Vicki Jones, Director
 
For: OxySure Systems, Inc.
   
For: OxySure Systems, Inc.
               
Date:
2/3/1012
   
Date:
2/3/1012
 